Citation Nr: 0711796	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-20 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1960 to June 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in April 2003.  The veteran 
provided testimony before a Veterans Law Judge via 
videoconference in February 2007, at which time he submitted 
new evidence and provided waiver of initial VARO 
consideration.  At that time, it was stipulated that the 
veteran was withdrawing the then pending appellate issue of 
service connection for tinnitus, and that the other issues 
were as shown on the first page of the present decision.

The issue relating to entitlement to service connection for 
residuals of a right knee injury is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has hearing loss 
that is due to any incident or event in military service, and 
sensorineural hearing loss, as an organic disease of the 
nervous system, is not shown to have been manifested to a 
compensable degree within one year after separation from 
service


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may sensorineural hearing loss, as an organic disease of 
the nervous system, be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his current claim in November 2002.  The RO 
provided pre-adjudication VCAA notice by letter, dated in 
December 2002.  The veteran was notified of what additional 
evidence was needed to substantiate the claims of service 
connection.  The veteran was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claims, that is, the 
date of receipt of the claims.  He had provided release for 
private records for which the VARO instituted a request and 
these were received.

VA examinations were scheduled and undertaken in February 
2003, and the rating issued in April 2003.  He was so 
informed with regard to each pending issue in the SOC of 
April 2003.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, the SSOC's 
provided the veteran with yet an additional period of time to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  On 
several occasions he has indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
He has been able to testify on his own claim and provided 
additional evidence at that time (some of which was a 
duplicate of that already in the file), as to which he 
provided waiver of initial RO consideration.  He indicated at 
that time that he would be mailing in clearer copies of these 
documents.  Additional copies have not been yet received, but 
since earlier legible copies of these same records are in the 
file, further copies are unnecessary.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, with regard to the issue relating to the 
hearing, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for a neurological disorder 
(to include sensorineural hearing loss) may be established 
based upon a legal presumption by showing that the disability 
was manifested to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disorder, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

The failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service." Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) 
(2003).

The veteran asserts that he was exposed to acoustic trauma in 
airplanes and during high altitude training while in service 
and was even grounded at one point; and that he experienced a 
incident of rapid decompression in 1963.

The veteran's service records show that at the time of 
enlistment in May 1959, hearing acuity by whispered voice was 
15/15, bilaterally.  The veteran checked a box indicating 
that he had a history of ear trouble and running ears; and on 
examination, he specifically reported that he had had ear-
running four years before without sequelae.

At the time of examination in October 1960, hearing acuity by 
whispered and spoken voice was 15/15, bilaterally.  The 
veteran again indicated that he had a history of ear trouble 
and running ears; and on examination, he specifically 
reported that he had had infection in both ears with drainage 
about three years before without hearing loss noted.

On the authorized audiological evaluation in October 1960*, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
5 (10)

At the time of examinations in May and July 1963 for Flying 
Class III , hearing acuity by whispered voice was 15/15, 
bilaterally.  

On the authorized audiological evaluations* in both May and 
July 1963, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-10 (0)
5 (10)

At the time of examination* in July 1964 for Flying Class III 
, on the authorized audiological evaluations, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
-10 (-5)
LEFT
10 (25)
0 (10)
0 (10)
-5 (5)
5 (0)

At the time of examination* in May 1965 for Flying Class III 
, on the authorized audiological evaluations, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-5 (5)
-5 (5)
-10 (5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)

*  [For VA audiological testing prior to June 30, 1966, and 
for any service records reflecting audiometric testing on 
October 21, 1967, or earlier, the values shown as ASA.  These 
must to be converted to ISO standards to be compatible to the 
values identified in audiological tests used in both service 
and VA thereafter.  Based on the official chart adapted for 
the conversion process, in this case, the ISO standard values 
above which fit in that time frame are shown in "( )" after 
each of the raw ASA unit data].

A statement is of record from D.H.S., M.D., dated in April 
1984, to the effect that he had seen the veteran on referral 
from Dr. J.H., with a history of decreased hearing in the 
right ear noted gradually over the prior 2-3 years.  The 
veteran said that he had been tested in 1981 and told that 
his hearing was normal at that time.  He gave a history of 
having had no significant noise trauma or head trauma and had 
not taken any ototoxic medications.  Examination showed the 
ears to appear normal.  Dr. S opined that the hearing loss in 
the left ear was probably due to some mild noise exposure as 
a pilot since he (now) flew about 80 hours a year.  The 
hearing loss in the right ear, however, was noted to have an 
unusual configuration for which he suggested multiple 
possibilities including that which was most likely, a gradual 
nerve loss in the right ear due to cochlear Meniere's 
disease.  He said that the veteran had experienced 
intermittent feelings of pressure similar to glaucoma in the 
right ear that could be associated with the gradual nerve 
hearing loss.  The physician said that if this diagnosis was 
correct, he would recommend a named physician for an 
endolymphatic shunt.  

Private audiometric test results are in the file.  When he 
filed his initial claim in 2002, the veteran stated that he 
had been seen for hearing loss by a private physician, 
J.R.H., M.D.  Records were obtained from Dr. H and are in the 
file showing care since 1981.  A clinical notation in May 
1981 and again in December 1981 was to the effect that the 
veteran had ear aches.  He had also noted drainage from the 
right ear, and impaired hearing.

In a statement in 1984, Dr. Hill reported no evidence of 
defective hearing in either ear.  He said that a routine 
flight physical in May 1983 had been normal.  Audiology 
report from March 1984 shows no greater decibel loss than 15 
in the left ear at all frequencies, with greater loss at 
6,000 and 8,000 Hz.  In the right ear, he had 45-50 decibels 
loss at 500 Hz, normal hearing at the mid-range levels, and 
25 decibels at 3,000 and 45 at 6,000 Hz.

A statement is of record from D.M.B., M.D., dated in November 
1985, which was to the effect that the veteran had been 
evaluated for his hearing loss in the right ear, to include 
an acoustic neuroma test which was normal.  Dr B noted that 
the veteran was a private pilot and he had no problem with 
ground communication as he wore a head set.  Dr. B noted that 
audiogram had shown a persistent low frequency hearing loss 
in the right ear with normal high frequency tones.  He opined 
that the veteran's hearing loss fell into the category of 
idiopathic sudden sensorineural hearing loss, which was 
either of vascular or viral nature.  No other treatment was 
recommended and he was to see him again in two years.

In February 1993, he was shown to have primary loss in the 
right ear with essentially normal hearing in the left ear 
except for very high frequencies of 6,000 and 8,000 Hz..  He 
was fitted for a hearing aid the following month by C.A., 
M.A.  A clinical notation by Dr. H in May 1993 was that the 
veteran had received a hearing aid from CA the month before 
and liked it.  In April 1995, Dr. H noted that he had had 
complaints of bloody drainage from his left ear; he was noted 
to be almost deaf in the right ear.  Diagnosis was otitis 
media.  On a follow-up visit, the medications including 
steroids had provided healing; resolving otitis media and 
history of perforation with eustachian tube dysfunction were 
diagnosed.

On a regular visit with Dr. H in 1998, for a routine flight 
physical, the veteran complained of some hearing impairment.  
The pertinent diagnosis was stable right ear hearing loss.  A 
notation in March 2002 by Dr. H was to the effect that the 
veteran had chronic right ear hearing loss.

On VA examination in March 2003, the veteran stated that he 
had had a hearing loss for more than 30 years.  He said the 
loss had been gradual, but a sudden loss may have been caused 
by a questionable tympanic membrane perforation while flying 
in service.  He said he had been exposed to noise in service 
as an aircraft loadmaster, but had been not exposed in 
civilian life in the oil business and finance.

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
65
45
LEFT
20
15
20
45

This is an average of 61 decibels in the right ear and 25 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 48 percent in the right ear and of 100 
percent in the left ear.

The audiolocial examiner opined, in pertinent part, that on 
review of the evidence of record including that reflected in 
service records, examples of which were cited, including that 
the veteran had normal hearing in service, and noting post-
service complaints, and concurring with the abovecited 
opinion from Dr. B, that "it is not at least as likely as 
not the hearing loss is a result of noise exposure suffered 
while in military service."

At the time of his videoconference hearing in 2007, the 
veteran submitted copies, and a waiver of initial VARO 
consideration, of documents cited above from Dr. H in January 
1984 and Dr. S in 1985, as well as the audiogram by SC in 
1984.  These documents were already of record in more legible 
form in the file.  He also testified as to what he believed 
was the result of noise exposure in service, namely his 
current hearing loss.

In evaluating this case, we note that the veteran has argued 
that he is being penalized for not having filed his claim 
earlier.  That is not the case.  In fact, there are ample 
clinical records from in and since service which stand alone 
with regard to his hearing loss over the years, regardless of 
when he filed his claim.  The Board readily acknowledges that 
the veteran was probably exposed to acoustic trauma in 
service.  He claims that he has not had noise exposure since 
service in the oil and finance business, but the record 
collaterally confirms that he is also a private pilot.  
Nonetheless, his exposure to noise or not is not the real 
issue herein, and it may be thus conceded in both venues, but 
the issue is whether he has hearing loss which is 
attributable to service.  In that, the evidence simply does 
not support a conclusion that he does.

A review of the in-service clinical evaluations shows no 
evidence of hearing loss in either ear in service.  He 
reportedly had evidence of ear infections with "running 
ears" before service, and on occasion since.  However, since 
there is no clinical sign or medical opinion that these, 
diagnosed since service as otitis media, affected his 
hearing, this is not important to the ultimate resolution of 
the case.  

He now argues that he had a tympanic membrane perforation in 
service which is not shown in the records.  He has been shown 
to have such problems several years after service.  In any 
event, even if he had had a perforation in service, there is 
no demonstrated chronic association between such and any in-
service or post-service hearing loss.

In fact, the first sign of demonstrated hearing impairment 
was relating only to the right ear, when he complained to one 
physician and was seen by another starting in 1981.  He 
continued to be seen and evaluated in the early to mid-
1980's.  Of particular import is the evaluation in 1985 by 
Dr. B, who noted that audiogram had shown a persistent low 
frequency hearing loss in the right ear with normal high 
frequency tones.  He opined that the veteran's hearing loss 
fell into the category of idiopathic sudden sensorineural 
hearing loss which was either of vascular or viral nature.  
There was no indication in any of the private evaluative 
reports that the examiners felt the loss was due to noise 
exposure during his military service.

Since then the veteran has been confirmed as having hearing 
loss, predominantly in the right ear.  However, there is an 
unequivocal opinion by an audiological expert who evaluated 
him in 2003 to the effect that there is no sound basis for 
associating the present hearing loss with service or any 
incident therein.  The Board finds this to have been based 
upon a comprehensive review of the evidence, and to 
accordingly be quite persuasive.  Moreover,  that opinion is 
not contradicted by any of the other audiological evaluations 
of record, including those by the veteran's own private 
physicians.

With regard to his own assertions that his hearing loss was 
incurred in service, the Board certainly respects his right 
to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The overwhelming weight of the evidence of record militates 
again a finding that the veteran's hearing loss is a result 
of service.  The preponderance of the evidence is against his 
claim in that regard, a reasonable doubt is not raised, and 
the claim must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service medical records refer to the veteran's having had 
care for a "bruised knee" in March 1964, for which no 
treatment was indicated.  No further information is available 
in service records relating to any knee disability.

The veteran has argued both in written communications and at 
length in his testimony at his hearing as to the specific 
circumstances of a "gaffing incident" which resulted in his 
right knee injury; and has stated that he had been told that 
there must be a relationship to the in-service problem and 
his later ongoing right knee problems, both in the nature of 
the in-service injury and subsequent damage noted, and the 
fact that it only impacted one, not both knees.  

A statement is of record from J.R.H., M.D., dated in 1984, in 
which he details his ongoing care of the veteran for various 
disabilities.  He saw the veteran in December 1982 after a 
week long history of leg cramps and some mild pain and 
swelling in the right knee.  He returned in February 1983 
with complaints of ongoing pain and swelling in that knee and 
examination was normal except for slight tenderness over the 
lateral joint line.  Treatment records from February 1983 
refer to the veteran's having been evaluated via right knee 
arthrogram, which showed a suspicious area on the lateral 
meniscus for a horizontal tear involving the mid portion.  He 
was referred to a Dr. D, who performed a lateral meniscectomy 
on the right lower extremity in February 1983.  When last 
seen in May 1983, for a routine flight physical, he had no 
right knee complaints.

Additional private treatment records refer to his having 
hyperflexed his right knee in 1995.  In February 1996, it was 
noted that he had had surgery some 10 years before, after 
which he had done well until recently slipping on some ice.  
The physician felt that his pain had been due to the 
hyperflexion injury, but he was also found to have some 
degenerative arthritis secondary to the prior surgery.  
Further examination in 1998 showed a diagnosis of patello-
femoral pain syndrome with degenerative changes.

The VARO requested a VA examination, to include an opinion as 
to whether there is a relationship between current right knee 
problems and service.  The examination was undertaken in 
2003.  The examiner noted the veteran's history of right knee 
problems which he said had started in service.  He concluded 
that he now experienced multicompartment degenerative 
changes.  

An addendum was later provided for the file, dated in 
November 2006, to the effect that a VARO non-medical reviewer 
found the lack of an opinion as to the etiology of the 
current problem not to be a deficiency, and that no such 
opinion was required based on the evidence of record.  The 
Board does not concur.

However, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). Similarly, it is well 
established that, as a layman, the veteran and others are  
not considered capable of opining on matters requiring 
medical knowledge.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, supra.

The Board finds that in order to make sure that all necessary 
evidence is of record, and to ensure due process, further 
action is required. 

Accordingly, the case is REMANDED for the following action:

1.  If the veteran 
has additional 
evidence with regard 
to his right knee, 
particularly from 
the time of service 
until subsequent 
surgical procedures 
and care, he should 
submit it; the RO 
should assist as 
feasible in 
obtaining such 
evidence identified 
by the veteran.

2.  The case should 
be submitted to a VA 
physician, 
preferably the one 
who examined the 
veteran in 2006 and 
provided the 
assessment at that 
time, to prepare an 
addendum to that 
evaluation of record 
as to whether the 
veteran's current 
right knee problems 
are at least as 
likely as not the 
result of an in-
service knee 
disorder or injury.  
If an additional VA 
examination is 
necessary to render 
such an opinion, the 
physician should so 
note, and it should 
be expeditiously 
scheduled 
accordingly.  

3.  Note:  The term 
"at least as likely 
as not" does not 
mean merely within 
the realm of medical 
possibility, but 
rather that the 
weight of medical 
evidence both for 
and against a 
conclusion is so 
evenly divided that 
it is as medically 
sound to find in 
favor of causation 
as it is to find 
against it

4.  The case should 
then be reviewed 
and, if the decision 
remains 
unsatisfactory, a 
SSOC should be 
issued and the 
veteran and his 
representative 
should be given a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


